Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a first detector which detects the light of the first and second light-emitting diodes after irradiation of the measuring chamber and which generates a first detector signal with a first signal component resulting from the light of the first light-emitting diode and a second signal component resulting from the light of the second light-emitting diode; an evaluation device which utilizes the first signal component to ascertain a concentration of nitrogen dioxide and which utilizes the second signal component to ascertain a concentration of sulfur dioxide in exhaust gas in the first measuring chamber; an oxidation device which treats the exhaust gas with ozone to convert nitrogen monoxide contained in the exhaust gas into nitrogen dioxide; a second measuring chamber connected to the oxidation device, through which the treated exhaust gas flows, while untreated exhaust gas flows through the first measuring chamber; a beam splitter arrangement which splits off part of the light of the first light-emitting diode through the second measuring chamber to a second detector, and which generates a second detector signal with a first signal component resulting from the light of the first light-emitting diode; wherein the evaluation device further determines a concentration of nitrogen dioxide in the exhaust gas in the second measuring chamber from the first signal component of the second detector signal and outputs said determined concentration as the concentration of nitrogen oxide in the exhaust gas and outputs a difference in the concentration of nitrogen dioxide ascertained in the first and second measuring chambers as the concentration of nitrogen monoxide.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/10/2021